Citation Nr: 0030184	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
disability of the left hip, post total left hip replacement, 
after December 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from July 1964 to January 
1965 and from February 1965 to August 1984.  

The veteran has been granted service connection for arthritis 
of the right hip, right shoulder, left shoulder, and right 
elbow, each of which are separately evaluated as 10 percent 
disabling.  He has also been granted service connection for 
arthritis of the left elbow, right hand, high frequency 
hearing loss, hypertension, and postoperative residuals of an 
inguinal hernia repair, each evaluated as zero percent 
disabling.  

The veteran has also been granted service connection for 
disability of the left hip, initially diagnosed as arthritis 
of the left hip, with hip replacement surgery in November 
1993, and a revision to the hip replacement in October 1996.  
The disability was rated as 10 percent disabling from 
February 22, 1993, 40 percent disabling from September 30, 
1993, 100 percent disabling from November 29, 1993, 
30 percent disabling from January 1, 1995, 70 percent 
disabling from June 18, 1996, 100 percent disabling from 
October 22, 1996, and 30 percent disabling from December 1, 
1997.

In April 1998, the Board denied the veteran's claims for 
entitlement to a rating in excess of 10 percent for arthritis 
of the left hip prior to September 30, 1993, in excess of 
40 percent for the period from September 30, 1993 to 
November 28, 1993, in excess of 30 percent for the left hip 
disability from January 1, 1995 to June 17, 1996, and in 
excess of 70 percent from June 18, 1996 to October 21, 1996.  
The Board also denied a rating in excess of 10 percent for 
arthritis of the right hip.  

In its decision in April 1998, the Board remanded the 
question of a rating in excess of 30 percent for disability 
of the left hip after December 1, 1997, indicating that 
additional information was needed to evaluate the current 
extent of the veteran's total hip replacement residuals.  

Subsequently, the Regional Office (RO) obtained additional 
information.  The RO then continued the 30 percent evaluation 
for residuals of a total left hip replacement, and the case 
was returned to the Board for appellate consideration.  The 
Board will now consider the question of entitlement to a 
rating in excess of 30 percent for the left hip disability 
after December 1, 1997.  The Board will not repeat the 
extensive evidence mentioned in the Board decision in April 
1998, except as it relates to the proper evaluation of this 
disability from December 1, 1997.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran had total hip replacement surgery in November 
1993 and further surgery for revision of such hip replacement 
in October 1996.  

3.  After a period of limited activity, he returned to work 
in March 1997.  

4.  Examinations beginning in 1997 show that the veteran has 
had good functioning and minimal problems since the second 
hip surgery in October 1996, with only slight limitation of 
motion of the left hip, without pain on motion and without 
weakness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
disability of the left hip after December 1, 1997 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40-4.46, 4.58, 4.59, Part 4, Diagnostic 
Code 5054 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that the left hip disability 
required surgery on two occasions, and that he should, in 
essence, be compensated for the severe nature of the 
disability of the left hip as it affected his functioning and 
his work.  

I.

The veteran has a history of arthritis in the left hip.  In 
November 1993, he was hospitalized for a left total hip 
arthroplasty for avascular necrosis of the left femoral head.  
He initially did well after the surgery, but then began 
having increasing pain and limitation of function of the left 
hip.  He underwent a revision of the left hip arthroplasty in 
October 1996.  

In January 1997, his private physician, Perry W. Greene, III, 
M.D., reported that the veteran was recovering from the 
October 1996 surgery with limited weight bearing and limited 
activity for a period of three months following such surgery.  

On a VA examination in April 1997, the veteran's medical 
records were reviewed.  The veteran reported that he returned 
to full active work at the Post Office on March 4, 1997.  
There was restriction in his workplace of limited mail 
sorting type of work.  He stated that there had been no pain 
since the total hip revision in October 1996, and that he had 
good functioning.  There were no radicular complaints, or 
complaints of numbness, tingling, problems with the lower 
extremities, or instability of the hip.  He seemed quite 
pleased with the revision.

On physical examination, there was an extra bounce in his 
step.  He had no evidence of an antalgic gait even with the 
left hip replacement.  There was no protective motion.  There 
was no evidence of any deformity or muscle wasting in any 
area.  The left hip had normal range of motion.  He had a 
full gliding range of motion without instability, deformity, 
or wasting.  Leg lengths were equal.  X-rays of the left hip 
showed a revision of the total hip replacement in excellent 
position and alignment.  It was the examiner's opinion that 
the veteran was doing well after the revised hip replacement.  

The veteran reported in July 1998 that his primary physicians 
were currently Dr. Little and Dr. Greene.  Dr. Little 
reported in July 1998 that the veteran was being seen for 
disability of the right hip.  Dr. Greene did not reply to a 
RO request for additional records.

VA outpatient treatment records for 1997 and 1998 showed that 
the veteran complained of various disabilities unrelated to 
his left hip disability.  In December 1997, he complained of 
right hip pain.  Physical examination showed full range of 
motion of both hips.  An X-ray of the left hip showed a left 
total hip arthroplasty in satisfactory position, without 
loosening.  

On a VA examination in July 1999, the veteran's records were 
reviewed.  The veteran reported that he was working limited 
duty, five days a week, eight hours a day as a distribution 
clerk at the Post Office.  He complained of some stiffness in 
the left hip, but no acute pain.  He complained of pain in 
the right hip.  He stated that he could drive a car short 
distances and walk well in a shopping mall.  He did not use 
any cane or any medication for his left hip.  He maintained a 
fairly rigorous physical exercise program, mainly water 
exercise three times a week.  He stated that since his 
revision he was doing "reasonably good."  

On physical examination, he walked without a limp.  His 
posture was good and erect.  Examination revealed that the 
pelvis was symmetrical.  The legs were equal in length and 
alignment.  There was no atrophy of the muscles of the legs.  
There was a surgical scar of the left hip that was well 
healed and not tender.  Flexion of the left hip was to 90 
degrees, extension to 10 degrees, abduction to 35 degrees, 
adduction to 20 degrees, internal rotation to 20 degrees, and 
external rotation to 40 degrees.  He did not complain of any 
pain during the motion, and power against resistance was 
good.  X-rays of the left hip showed the total hip 
replacement.  The diagnosis was post total hip replacement 
surgery of the left hip.  

The examiner expressed the opinion that the limitation of 
activities imposed by the left hip condition was minimal.  
There was also minimal effect upon his ordinary daily 
activities.  The amount of pain was not significant to limit 
his functional ability.  The left hip did not exhibit 
weakened movement, excess fatigability, or incoordination.  

II.  Analysis

The Board is satisfied that the RO has obtained all necessary 
evidence to reach a conclusion with regard to the present 
issue.  In this regard, the veteran's medical history and 
current clinical manifestations have been reviewed in the 
context of all applicable regulations.  Any disability due to 
pain, weakness, fatigue, and limitation of function of the 
left hip has been reviewed in the context of all applicable 
regulations and appropriate Court decisions.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 5054, Hip Replacement Prosthesis, a 
30 percent evaluation will be assigned as a minimum rating.  
A 50 percent evaluation will be assigned where there are 
moderately severe residuals of weakness, pain, or limitation 
of motion.  

In this case, the examinations beginning in April 1997 show 
that the veteran had a very good result from the revision of 
the prosthesis in October 1996.  He is able to walk without a 
limp, maintains an exercise program, and returned to full 
work status in March 1997.  The examinations have shown only 
slight limitation of motion of the left hip, without 
complaints of pain.  The veteran has complained of some 
stiffness, but no pain of the left hip.  The examinations 
fail to show any weakness of the left hip or lower 
extremities, pain on movement, or significant limitation of 
motion.  The veteran does not use any cane for ambulation, or 
medication because of any pain in the left hip.  The recent 
VA examination showed only minimal effect on his daily 
activities and minimal restriction of his functional 
abilities due to the disability of the left hip.  The left 
hip did not exhibit weakened movement, excess fatigability, 
or incoordination.  Accordingly, the criteria for a rating in 
excess of 30 percent for this disability after December 1. 
1997 have not been met.  The veteran was adequately 
compensated for the severe nature of the disability of the 
left hip as it affected his functioning and his work prior to 
December 1, 1997.  However, the Board finds that the 
30 percent evaluation assigned for disability of the left hip 
adequately compensates the veteran for such disability 
currently.


ORDER

Entitlement to a rating in excess of 30 percent for 
disability of the left hip after December 1, 1997 is not 
warranted.  The benefit sought on appeal is denied.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge,
Board of Veterans' Appeals




 

